— Appeal by the defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered March 22, 1990, convicting him of criminal possession of a weapon in the third degree, criminal possession of a controlled substance in the fifth degree, following another motor vehicle too closely in violation of Vehicle and Traffic Law § 1129 (a), and aggravated unlicensed operation of a motor vehicle in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed and the matter is remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (5).
The defendant argues that the County Court could not, on its own, require him to waive his right to appellate review of a suppression ruling in exchange for a sentence commitment. We disagree. In People v Strafford (164 AD2d 898) the County Court, in accordance with its own policy, required the defendant to waive his right to appeal in exchange for the sentence commitment and this court upheld the waiver and dismissed the defendant’s appeal (see, People v Strafford, supra; see also, People v Williams, 36 NY2d 829, cert denied 423 US 873).
We have reviewed the defendant’s remaining contention and find it to be without merit (see, People v Kazepis, 101 AD2d 816; People v Suitte, 90 AD2d 80). Mangano, P. J., Kooper, Rosenblatt and O’Brien, JJ., concur.